.   _     I




                          The Attorney                    General of Texas
                                                 December         11.   1978
JOHN L. HILL
Attorney General


                       Honorable Ben F. McDonald, Jr.                     Opinion No. H-12 7 6
                       Executive Director
                       Texas Department    of Community      Affairs      Re:   Determination    of authority
                       Box 13166, Capitol Station                         of    Texas      Department         of
                       Austin, Texas 787ll                                Community Affairs to administer
                                                                          the section 8 Housing Assistance
                                                                          Payments     Program    established
                                                                          by the     Federal   Housing      and
                                                                          Community     Development     Act of
                                                                          1974.

                       Dear Mr. McDonald:

                              You ask whether      the Texas Department         of Community       Affairs has
                       authority to administer the Housing Assistance Payments Program established
                       by the Federal Housing and Community           Development    Act of 1974, 42 U.S.C.
                       5 1437 et. seq. In order to be authorized       to administer  the federal program,
                       the department     must have statutory     authority   and a specific appropriation.
                       Tex. Const. art. 3, § 44; Tex. Const. art. 8, S 6; Attorney General Opinion H-
                       289 (1974).     Our response     is directed     to the general     authority     of the
                       department    to administer    this program,      and we do not pass on specific
                       contractual  problems which might arise.

                              The powers and duties of the Department     of Community    Affairs are set
                       forth   in article   4413(201), V.T.C.S.   Section    thirteen  states    that the
                       department   has authority to

                                    apply for contract    for, receive,  and expend for its
                                    purposes any appropriations    or grants from the State
                                    of Texas, the federal government,    or any other source,
                                    public or private.

                       (Emphasis added).    The purposes for which the department            was created    are
                       stated in section one, which reads:

                                       The purpose     of this Act is to create          a Texas
                                    Department     of Community      Affairs     to assist local
                                    governments    in providing essential public services for
                                    their citizens   and overcoming      financial,  social, and




                                                     P.    5047
Honorable       Ben F. McDonald,   Jr.   -    Page 2     (H-1276)



                environmental      problems;    to assist the Governor      and the
                Legislature     in coordinating     federal  and State     programs
                affecting   local government;     and to continually  inform State
                officials and the public about the needs of local government.

Specifically,     the department   has been given authority     to

                administer,  as appropriate,   State responsibilities for pro-
                grams created under the Federal Economic Opportunity       Act
                of 1964 and other federal acts creating economic opportunity
                programs.

V.T.C.S. art. 4413(201), 5 4(12). Special assistance to certain low-income families to
obtain decent housing is among the many programs administered          under the Federal
Economic Opportunity      Act.   42 U.S.C. S 2809(a)(E).   We believe, therefore,    that
these provisions    grant   the department      authority to administer     the Housing
Assistance   Payments   Program, under which low-income       families receive financial
assistance in order to be able to obtain adequate housing.

      The appropriation   to the department   necessary to administer  the program is
found in the General Appropriations     Act, Acts 1977, 65th Leg., ch. 872, art. V, 5
20, at 3155, which states in part:

                Federal Funds:   All funds received from the United States
                Government by state agencies and institutions     named in this
                Act are hereby     appropriated    to such agencies       for the
                purposes  for which the federal        grant, allocation,     aid,
                payment or reimbursement      was made.. . .

Since the money for the administration  of the program will come from the federal
government,    we believe  that the funds are properly    appropriated under this
provision.  See Attorney General Opinion H-550 (1975).

      We are informed that the department        intends to contract with local governing
units for the administration     of much of the program.     Such contracts  are governed
by the Interagency         Cooperation    Act, article    4413(32), V.T.C.S.     This act
“encourages   contractual    arrangements   between various arms of the state govern-
ment to-carry     out its functions.”     Attorney    General Opinion H-289, supra; see
V.T.C.S. art. 4413(32), 5 3.

       It has been suggested     that sections   50 and 51 of article  3 of the Texas
Constitution   might prohibit expenditure    of these funds.  These provisions require
only that the expenditure    of funds be made for a proper public purpose.      State v.
Cit of Austin, 331 S.W.2d 737 (Tex. 1960); Attorney General Opinions H-289, m;
--H 143 1973 ; C 584 (1966); V-1067 (1950). Assistance to low-income   families so that
they may obtain decent housing is a proper public purpose.            Davis v. City of
Lubbock, 326 S.W.2d 699 (Tex. 1959); Housing Authority of Dallas v. Higginbotham,




                                             p.   5048
I    .




    Honorable   Ben F. McDonald,   Jr.    -     Page 3          (H-1276)



    143 S.W.2d 79 (Tex. 1940); V.T.C.S.       art.   1269k, S 2.       -See Letter   Advisory   No. 107
    (1975).

                                         SUMMARY

                The Texas Department          of Community    Affairs  has the
                authority  to administer    the Housing Assistance    Payments
                Program established    by the Federal Housing and Community
                Development   Act of 1974.




                                              ,,~”.30HN          L. HILL
                                                         Attorney General     of Texas
                                          J          ”




    C. ROBERT HEATH, Chairman
    Opinion Committee




                                                P.       5049